DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to claims 1, 8, and 15 has been withdrawn in view of the claim amendments.

The rejection under 35 U.S.C. § 112(b) has been withdrawn in view of the applicants remarks.  

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. US (2012/0142392) in view of Larsson US (2002/0172186), further in . 

Regarding Claim 8, Patel discloses an apparatus (see Fig. 1, Access Point 106) for use in an access point (AP) (see Fig. 1 i.e., Access Point 106 & Fig. 8 i.e., Access Point 802 & Para [0143]), the apparatus comprising: processing circuitry (see Fig. 1, Access Point 106 includes processing circuitry) configured to: operate in a reduced coverage mode (see Para’s [0034-0037] i.e., The access point 106 employs transmit power control (i.e., “reduced coverage mode”) to provide a desired area of communication coverage for attracting and/or communicating with access terminals (e.g., the access terminal 102) & Para [0044] i.e., For example, a femto cell may monitor out-of-cell interference on one or more reverse link frequencies. In the event a nearby active user is detected on a given carrier frequency, the access point 106 switches to the active mobile protection state. Here, the access point 106 may temporarily limit its transmissions, for example, reducing transmit power (i.e., reduced coverage mode) or ceasing transmission on that carrier frequency & [0123]) to reduce an overlap between a first coverage area of the AP and a second coverage area of another AP, (see Fig. 11 i.e., coverage areas of femto cells and macro cells & Para’s [0034-0036] i.e., the access point 106 employs transmit power control to provide a desired area of communicating coverage for attracting and/or communicating with access terminals & [0150] i.e., single or multiple frequencies of the femto access point may overlap with one or more frequencies used by a macro access point & [0052] i.e., beacon power may be calibrated by measuring the surrounding macro networks forward link (FL) channel quality using the NLM. For example, the femto cell may use the NLM to scan for pilots from the macro access point(s) on each frequency and measure the corresponding pilot energy. Using these received signal measurements and a defined (e.g., assumed) coverage range, the femto cell may adapt its beacon transmit power based on the femto cells location in the macro network (i.e., reduce overlapping coverage) & [0053] i.e., the femto cell may use NLPC to control transmit power on this carrier frequency to mitigate interference the femto cell’s transmission may have on nearby access terminals (e.g., macro access terminals) operating on this frequency).

generate a beacon, (see Fig. 1 i.e., Access Point 106), (see Para’s [0034-0036] i.e., In this case, it is desirable for the access point 106 to use sufficient transmit power (e.g., for beacon and/or forward link transmissions) so that the access terminal 102 is able to detect the presence of the access point 106 and/or communicate with the access point 106, [0039] i.e., access point transmits on one or more beacon channels & [0082])

a plurality of coverage scaling parameters (CSPs), (see Para’s [0043] i.e., access point 106 updates one or more control parameters (e.g., transmit power limits) & [0045] i.e., transmit power parameters determined or generated & [0082]) 

see Para’s [0034-0036] i.e., In this case, it is desirable for the access point 106 to use sufficient transmit power (e.g., for beacon and/or forward link transmissions) so that the access terminal 102 is able to detect the presence of the access point 106 and/or communicate with the access point 106, [0039] i.e., access point transmits on one or more beacon channels & [0082])

Patel does not disclose the beacon including a capability field and an information element, the capability field including an indication that the AP is operating in a reduced coverage mode, and the information element including a plurality of coverage scaling parameters (CSPs). However the claim features would be rendered obvious in view of Larsson US (2002/0172186).

Larsson discloses an access point controlling transmission power coverage by generating a  beacon (see Fig. 10 i.e., BEACON sending AP & Para [0110]) comprising an indication that the AP is operating in a reduced coverage mode, (see Fig. 12 i.e., management frame body 1204 which includes the frame format 1202 and Description field which includes an indication of transmission power request made by the access point, & Fig. 19 i.e., Transmit Power Information Request & Para’s [0089] i.e., the TPC setting (i.e., reduced coverage mode indication) for the BEACON is distributed as an Information Element, IE, conveyed in the BEACON itself & [0095] i.e., The procedure for IBSS TPC group is based on conveying transmit power level information as an information element, IE, in the regular IBSS Beacon & [0102] i.e., BEACON with TPC information conveyed therein is an indication of reduced coverage mode)

the beacon including an information element (see Fig. 12 i.e., Transmit power information included in the information element 1202 & Para [0113] i.e., IE)

and the information element including a plurality of coverage scaling parameters (CSPs) (see Fig. 12 i.e., Transmit power information included in the information element 1202 & Para [0113] i.e., The management frame body 1204 includes multiple fix fields, and also multiple IE’s. The table 1202 includes transmit power information of the IE, see also Fig. 20 i.e., transmit power information, Ptx and minimum required receive power, Prx min (i.e., CSP parameters) within the information element). 

and transmitting the beacon to one or more stations (see Para [0110] i.e., Then in step 1004, the AP sends the BEACON to the selected addressed station(s)). 

A STA of the one or more STAs receives the beacon (see Para [0110] i.e., Then in step 1004, the AP sends the BEACON to the selected addressed station(s)).

see Para [0062])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the reduced coverage mode performed by the access point according to the scaling coverage parameters as disclosed in Patel to transmit the beacon frames transmitted to one or more stations for TPC as disclosed in Larsson who discloses an access point transmitting beacon frames comprising a transmission power control request indication because the motivation lies in Larsson for the access point to use the TPC mechanism for interference mitigation such that stations belonging to other groups of a basic service set are not interfered with.

The combination of Patel in view of Larsson does not disclose the beacon including a capability field and the capability field including an indication that the AP is operating in the reduced coverage mode. However the limitation would be rendered obvious in view of Kim et al. US (2012/0045005).  

Kim discloses generating a beacon including a capability field including an indication that the AP is operating in the reduced coverage mode (see Para [0033] i.e., The receiver may be further configured to receive, from the AP, a beacon frame comprising an information element or a capability element (i.e., capability field) that indicates whether the AP is capable of supporting power saving mode (i.e., reduced coverage mode) for a TXOP duration & [0067-0068]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the beacon frames transmitted from the AP to the wireless stations which indicates or conveys to the wireless stations that the AP is operating in a reduced coverage mode as disclosed in Patel in view of Larsson to use the power saving mode indication in the capability field of the beacon transmitted by the AP as disclosed in Kim for efficiently indicating the reduced coverage mode of the access point to the wireless stations.   

The references combined does not disclose the claim feature of in response to the STA operating in the active scanning mode by scanning for a known network identifier, the STA uses a power ramp up to scale transmission of the probe request, and increase a minimum probe delay. However the claim features would be rendered obvious in view of Ong et al. US (2015/0131641).

Ong discloses in response to a STA operating in an active scanning mode (see Para’s [0002] i.e., active scanning in which the terminal device transmits a scanning request message and receives a response to the scanning request message & [0018] i.e., active scanning & [0045] i.e., The transmission power controller circuitry may then output a transmission power control parameter to the control part 12 for use in transmission of an active scanning message, e.g. the probe request) by scanning for a known network identifier, (see Table 1 i.e., BSSID (i.e., “known network identifier”) & Para’s [0037] i.e., The responding AP(s) may include the neighbor report in response to the detected probe request frame from the scanning STA. The neighbor report ensures that the scanning STA may acquire information of the surrounding APs by transmitting one probe request frame, provided of course that the probe request frame is successfully received & [0038-0039] i.e., BSSID).

the circuitry is further configured to use a power ramp up to scale transmission of the probe request, (In light of the applicant’s disclosure in Para [0063], when the STA may use power ramp up, the probe request transmission power may be scaled, see Para [0063] i.e., “In one embodiment, if a STA is scanning for known SSID, the STA may use power ramp up. For example, the probe request transmission power may be scaled”. See Ong Para’s [0021-0022] i.e., The wireless device may thus limit (i.e., scaled”) the transmission power used for transmitting the probe request, [0023] i.e., the wireless device may choose a transmission power that is sufficient to reach that access point, [0024] i.e., determining the transmission power of the probe request & [0026] i.e., The STAs may use choose to use the maximum transmission power or reduced transmission power of the probe request (i.e., “power ramp up to scale transmission of the probe request”) & [0045] i.e., The transmission power controller circuitry may then output a transmission power control parameter (i.e., “scaled”) to the control part 12 for use in transmission of an active scanning message, e.g. the probe request). 

and increase a minimum probe delay (In light of the applicant’s disclosure in Para [0063], the STA may limit the number of scanning messages and in turn increase the minimum probe delay, see Para [0063] i.e., “When scanning with power ramp-up, the STA may limit the number of scanning messages, for example limiting scanning messages to 3, and in turn increase the minimum probe delay”. See Ong, Para’s [0022] & [0026] discloses limiting the number of scanning messages which will in turn increase the minimum probe delay, (Ong, see Para’s [0022] i.e., reduce the number of access points receiving the probe request. As a consequence, the number of access points responding to the probe request is also reduced, which results in reduced congestion in the channel(s) used for transmitting the probe responses, [0026] i.e., The reduction in the number of probe responses (i.e., limit the number of scanning messages”) may be achieved even when the transmission power of the probe request is reduced…Comparing with the situation of using the maximum transmission power the total number of probe responses is reduced (i.e., limit the number of scanning messages”) from seven to four, resulting in reduction of the signaling (i.e., limit the number of scanning messages”) caused by the probe responses by 43%).  

see Para’s [0022] & [0026])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the STA which communicates with the AP as disclosed in Patel in view of Larsson, and further in view of Kim, to use a power ramp up to scale transmission of the probe request which is performed according to the active scanning mode disclosed in Ong who discloses scaling transmission of the probe request because the motivation lies in Ong for reducing the number of scanning messages resulting in reduced congestion in the channel(s) used for transmitting the probe responses and for performing scanning in order to discover APs. 

Regarding Claim 9, the combination of Patel in view of Larsson, further in view of Kim, and further in view of Ong discloses the apparatus according to claim 8, wherein the processing circuitry is further configured to: calculate a power reduction for the reduced coverage mode (Patel, see Para’s [0098] & [0110]); and insert an indicator of the power reduction in the CSP, (Patel, see Para [0082], Larsson, see Fig. 20 i.e., transmit power information & Para [0113]) 

Regarding Claim 10, the combination of Patel in view of Larsson, further in view of Kim, and further in view of Ong discloses the apparatus according to claim 8, wherein plurality of the CSP include: a relative transmission (TX) power reduction, (Patel, see Para’s [0014] i.e., controlling transmit power of the access point & [0034-0037] i.e., The access point 106 employs transmit power control (i.e., “relative transmission power reduction”) to provide a desired area of communication coverage for attracting and/or communicating with access terminals (e.g., the access terminal 102), [0106] & Larsson, see Para’s [0105] i.e., It should be noted that STAs within a BSS may use any transmit power indication in the BEACON to determine required transmit power towards the AP & [0110] i.e., setting Ptx (FRAME) to a maximum allowed level (i.e., “relative transmission power reduction”))

an indication of whether a current frame is transmitted with a maximum or current power, (Patel, see Para [0035] i.e., the access point will regularly transmit beacons at a higher power level (or multiple higher levels) (i.e., “maximum power”) for short periods of time & Larsson, see Para’s [0065], [0068] i.e., TPC sent with a sufficiently high TP, [0095] i.e., conveying transmit power level information Ptx, as an information element, IE, in the IBSS beacon & [0109] i.e., the IE includes the used TP Ptx (FRAME) & [0117] i.e., IE indicating the TP of the corresponding frame)

an indication of whether stations (STAs) are required to scale TX power, (Larsson, see Para’s [0103] i.e., A transmit power information request directed towards a selected STA is issued by the AP, [0105] i.e., It should be noted that STAs within a BSS may use any transmit power indication in the BEACON to determine required transmit power towards the AP & [0110] i.e., a BEACON sending AP selects one or optionally more stations (STAs), and indicates a TP_Request IE in the BEACON. Then in step 1004, the AP sends the BEACON to the selected, addressed station(s). In step 1006 the addressed stations responds to the request by 2) setting Ptx (FRAME) to a maximum allowed level)

and an indication of which tower or sector identification (ID) to which a basic service set (BSS) applies, (Larsson, see Para’s [0089-0090] i.e., BSS, [0095-0097] i.e., IBSS group will include AP ID, [0103] i.e., A transmit power information request is issued by the AP will include indication of the AP of the BSS, [0110], & [0114] i.e., domain information included in IE) 
  
Regarding Claim 11, the combination of Patel in view of Larsson, further in view of Kim, and further in view of Ong discloses the apparatus according to claim 8, wherein the processing circuitry is further configured to: determine a duration of a coverage scaling (Patel ,see Para [0042]): and provide an indication of the duration in the CSP, (Patel, see Para’s [0058] & [0095] & Larsson, see Para’s [0085] & [0126]).  

Regarding Claim 12, the combination of Patel in view of Larsson, further in view of Kim, and further in view of Ong discloses the apparatus according to claim 11, wherein the processing circuitry is further configured to: transmit one or more measurement probes to one or more other APs (Patel, see Para [0049] i.e., access point to listen for RF signals from neighboring access points & [0052]) determine one or more downlink scaling values, (Patel, see Para [0049] i.e., The access point may measure a suitable channel quality metric based on these signals. From this metric, the access point may set the initial transmit power to be used by the access point & [0052]).  

and transmit a request to at least one of the one or more other APs for coverage scaling, (Patel, see Para [0033] & Larsson, see Para [0110]).  
 
Regarding Claim 13, the combination of Patel in view of Larsson, further in view of Kim, and further in view of Ong discloses the apparatus according to claim 8 wherein the processing circuitry is further configured to: provide a probe request that requests a received power level (Patel, see Para’s [0040] i.e., In some cases, the access point 106 may request the access terminal to measure channel quality which includes measured signal power on the femto service channel and/or beacon channel(s) and report this information back using measurement report messages)

and utilize a reply to the probe request to calculate the power reduction, (Patel, see Para [0040] i.e., measurement report messages replied from access terminals & [0041] i.e., the access point 106 may determine how to best adjust its transmission power as a result of receiving the report messages). 

Regarding Claim 14, the combination of Patel in view of Larsson, further in view of Kim, and further in view of Ong discloses the apparatus according to claim 8, wherein the reduced coverage mode is a specific basic service set (BSS) of one or more BSS or one of at least one direction (Patel, see Para [0174] & Larsson, see Para [0062]), and the Larsson, see Para [0110] i.e., AP sends beacon to selected addressed station(s)).   


4.	Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. US (2012/0142392) in view of Larsson US (2002/0172186), further in view of Kim et al. US (2012/0045005), further in view of Khandelwal et al. US (2007/0237121), and further in view of Ong et al. US (2015/0131641). 

Regarding Claim 1, Patel discloses an apparatus (see Fig. 1 i.e., Access Terminal 102), comprising: processing circuitry (see Fig. 1 i.e., access terminal comprises processing circuitry such as a processor) configured to: receive a beacon from an access point (AP) (see Fig. 1 i.e., Access Point 106), (see Para’s [0034-0036] i.e., In this case, it is desirable for the access point 106 to use sufficient transmit power (e.g., for beacon and/or forward link transmissions) so that the access terminal 102 is able to detect the presence of the access point 106 and/or communicate with the access point 106, [0039] i.e., access point transmits on one or more beacon channels & [0082])

the AP (see Fig. 1 i.e., Access Point 106 & Fig. 8 i.e., Access Point 802 & Para [0143]) operating in a reduced coverage mode, (see Para’s [0034-0037] i.e., The access point 106 employs transmit power control (i.e., “reduced coverage mode”) to provide a desired area of communication coverage for attracting and/or communicating with access terminals (e.g., the access terminal 102) & Para [0044] i.e., For example, a femto cell may monitor out-of-cell interference on one or more reverse link frequencies. In the event a nearby active user is detected on a given carrier frequency, the access point 106 switches to the active mobile protection state. Here, the access point 106 may temporarily limit its transmissions, for example, reducing transmit power (i.e., reduced coverage mode) or ceasing transmission on that carrier frequency & [0123]).

a plurality of coverage scaling parameters (CSPs), (see Para’s [0043] i.e., access point 106 updates one or more control parameters (e.g., transmit power limits) & [0045] i.e., transmit power parameters determined or generated & [0082]) 
 wherein the reduced coverage mode of the AP reducing an overlap between a first coverage area of the AP and a second coverage area of another AP, (see Fig. 11 i.e., coverage areas of femto cells and macro cells & Para’s [0034-0036] i.e., the access point 106 employs transmit power control to provide a desired area of communicating coverage for attracting and/or communicating with access terminals & [0150] i.e., single or multiple frequencies of the femto access point may overlap with one or more frequencies used by a macro access point & [0052] i.e., beacon power may be calibrated by measuring the surrounding macro networks forward link (FL) channel quality using the NLM. For example, the femto cell may use the NLM to scan for pilots from the macro access point(s) on each frequency and measure the corresponding pilot energy. Using these received signal measurements and a defined (e.g., assumed) coverage range, the femto cell may adapt its beacon transmit power based on the femto cells location in the macro network (i.e., reduce overlapping coverage) & [0053] i.e., the femto cell may use NLPC to control transmit power on this carrier frequency to mitigate interference the femto cell’s transmission may have on nearby access terminals (e.g., macro access terminals) operating on this frequency).

Patel does not disclose the beacon including a capability field and an information element, the capability field including an indication that the AP is operating in a reduced coverage mode, and the information element including a plurality of coverage scaling parameters (CSPs) and transmit, in response to the apparatus operating in a passive scanning mode, uplink (UL) communication in accordance with the CSPs. However the claim features would be rendered obvious in view of Larsson US (2002/0172186).

Larsson discloses an access point controlling transmission power coverage by generating a  beacon (see Fig. 10 i.e., BEACON sending AP & Para [0110]) comprising an indication that the AP is operating in a reduced coverage mode, (see Fig. 12 i.e., management frame body 1204 which includes the frame format 1202 and Description field which includes an indication of transmission power request made by the access point, & Fig. 19 i.e., Transmit Power Information Request & Para’s [0089] i.e., the TPC setting (i.e., reduced coverage mode indication) for the BEACON is distributed as an Information Element, IE, conveyed in the BEACON itself & [0095] i.e., The procedure for IBSS TPC group is based on conveying transmit power level information as an information element, IE, in the regular IBSS Beacon & [0102] i.e., BEACON with TPC information conveyed therein is an indication of reduced coverage mode)

the beacon including an information element (see Fig. 12 i.e., Transmit power information included in the information element 1202 & Para [0113] i.e., IE)

and the information element including a plurality of coverage scaling parameters (CSPs) (see Fig. 12 i.e., Transmit power information included in the information element 1202 & Para [0113] i.e., The management frame body 1204 includes multiple fix fields, and also multiple IE’s. The table 1202 includes transmit power information of the IE, see also Fig. 20 i.e., transmit power information, Ptx and minimum required receive power, Prx min (i.e., CSP parameters) within the information element). 

Transmit by the apparatus uplink (UL) communication in accordance with the CSPs, (see Fig. 12 & Fig. 20 & Para [0089] i.e., For Tier 1, BEACON TPC, the allowed transmit power level allows domain specific settings. Each station within an (I) BSS uses the allowed domain transmit power when sending a frame (i.e., “uplink”) & [0095-0096], [0101-0103] & [0105] i.e., It should be noted that STAs within a BSS may use any transmit power indication in the BEACON to determine required transmit power towards the AP (i.e., “uplink”) & [0110] i.e., the AP sends the BEACON to the selected, addressed station(s). In step 1006 the addressed station responds to the request by a) setting Ptx (FRAME) (i.e., “uplink”) to a maximum allowed level) 

and transmitting the beacon to one or more stations (see Para [0110] i.e., Then in step 1004, the AP sends the BEACON to the selected addressed station(s)). 

Larsson suggests the TPC (transmission power control) mechanism is used for interference mitigation, such that stations belonging to other groups (BSSs or IBSSs) are not interfered with (see Para [0062]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the reduced coverage mode performed by the access point according to the scaling coverage parameters as disclosed in Patel to transmit the beacon frames transmitted to one or more stations for TPC as disclosed in Larsson who discloses an access point transmitting beacon frames comprising a transmission power control request indication because the motivation lies in Larsson for the access point to use the TPC 

The combination of Patel in view of Larsson does not disclose the beacon including a capability field and the capability field including an indication that the AP is operating in the reduced coverage mode. However the limitation would be rendered obvious in view of Kim et al. US (2012/0045005).  

Kim discloses generating a beacon including a capability field including an indication that the AP is operating in the reduced coverage mode (see Para [0033] i.e., The receiver may be further configured to receive, from the AP, a beacon frame comprising an information element or a capability element (i.e., capability field) that indicates whether the AP is capable of supporting power saving mode (i.e., reduced coverage mode) for a TXOP duration & [0067-0068]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the beacon frames transmitted from the AP to the wireless stations which indicates or conveys to the wireless stations that the AP is operating in a reduced coverage mode as disclosed in Patel in view of Larsson to use the power saving mode indication in the capability field of the beacon transmitted by the AP as disclosed in Kim 

While the combination of Patel in view of Larsson and further in view of Kim discloses the apparatus performing uplink (UL) communication with the access point in accordance with the CSPs (Larsson, see Fig. 12 & Fig. 20 & Para [0089] i.e., For Tier 1, BEACON TPC, the allowed transmit power level allows domain specific settings. Each station within an (I) BSS uses the allowed domain transmit power when sending a frame (i.e., “uplink”) & [0095-0096], [0101-0103] & [0105] i.e., It should be noted that STAs within a BSS may use any transmit power indication in the BEACON to determine required transmit power towards the AP (i.e., “uplink”) & [0110] i.e., the AP sends the BEACON to the selected, addressed station(s). In step 1006 the addressed station responds to the request by a) setting Ptx (FRAME) (i.e., “uplink”) to a maximum allowed level),  the combination of Patel in view of Larsson and further in view of Kim does not disclose the claim features of the apparatus configured to: transmit, in response to the apparatus operating in a passive scanning mode, the uplink (UL) communication; and transmit, in response to the apparatus operating in an active scanning mode, a probe request in accordance with the CSPs. However the claim features would be rendered obvious in view of Khandelwal et al. US (2007/0237121). 

Khandelwal discloses a terminal (i.e., apparatus) configured to: transmit, in response to the apparatus operating in a passive scanning mode, the uplink (UL) communication (see Para [0006] i.e., A terminal may be configured to search for a WLAN whenever the terminal is powered on. This search may be achieved by performing an active scan or a passive scan….For a passive scan, the terminal searches for a beacon transmitted by an access point in a WLAN. A beacon is a known transmission that contains pertinent information for a WLAN, [0022-0023] i.e., wireless communication between terminal and WLAN includes uplink communications after the WLAN search or discovery is performed & [0034] i.e., Upon acquiring the regulatory information, the terminal configures the physical layer for operation in the regulator domain)

and transmit, in response to the apparatus operating in an active scanning mode, a probe request in accordance with the CSPs (see Para’s [0006] i.e., For an active scan, the terminal transmits a probe request and waits for a probe response to detect the presence of a WLAN, [0008] i.e., active scan & [0036] i.e., For the active scan, the terminal may transmit a probe request to an access point on a proper frequency channel and at the proper transmit power level (i.e., transmit power level)).

(Khandelwal suggests the active scan and the passive scan operations are used by the terminal for searching for a WLAN to connect to and perform wireless communications (see Para’s [0006], [0008-0009] & [0034-0036])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink (UL) communication performed by the apparatus with the access point in accordance with the CSPs as disclosed in Patel in view of Larsson and further in view of 

The references combined does not disclose the claim feature of in response to the apparatus operating in the active scanning mode by scanning for a known network identifier, the circuitry is further configured to use a power ramp up to scale transmission of the probe request, and increase a minimum probe delay. However the claim features would be rendered obvious in view of Ong et al. US (2015/0131641).

Ong discloses in response to the apparatus operating in the active scanning mode (see Para’s [0002] i.e., active scanning in which the terminal device transmits a scanning request message and receives a response to the scanning request message & [0018] i.e., active scanning & [0045] i.e., The transmission power controller circuitry may then output a transmission power control parameter to the control part 12 for use in transmission of an active scanning message, e.g. the probe request) by scanning for a known network identifier, (see Table 1 i.e., BSSID (i.e., “known network identifier”) & Para’s [0037] i.e., The responding AP(s) may include the neighbor report in response to the detected probe request frame from the scanning STA. The neighbor report ensures that the scanning STA may acquire information of the surrounding APs by transmitting one probe request frame, provided of course that the probe request frame is successfully received & [0038-0039] i.e., BSSID).

the circuitry is further configured to use a power ramp up to scale transmission of the probe request, (In light of the applicant’s disclosure in Para [0063], when the STA may use power ramp up, the probe request transmission power may be scaled, see Para [0063] i.e., “In one embodiment, if a STA is scanning for known SSID, the STA may use power ramp up. For example, the probe request transmission power may be scaled”. See Ong Para’s [0021-0022] i.e., The wireless device may thus limit (i.e., scaled”) the transmission power used for transmitting the probe request, [0023] i.e., the wireless device may choose a transmission power that is sufficient to reach that access point, [0024] i.e., determining the transmission power of the probe request & [0026] i.e., The STAs may use choose to use the maximum transmission power or reduced transmission power of the probe request (i.e., “power ramp up to scale transmission of the probe request”) & [0045] i.e., The transmission power controller circuitry may then output a transmission power control parameter (i.e., “scaled”) to the control part 12 for use in transmission of an active scanning message, e.g. the probe request). 

and increase a minimum probe delay (In light of the applicant’s disclosure in Para [0063], the STA may limit the number of scanning messages and in turn increase the minimum probe delay, see Para [0063] i.e., “When scanning with power ramp-up, the STA may limit the number of scanning messages, for example limiting scanning messages to 3, and in turn increase the minimum probe delay”. See Ong, Para’s [0022] & [0026] discloses limiting the number of scanning messages which will in turn increase the minimum probe delay, (Ong, see Para’s [0022] i.e., reduce the number of access points receiving the probe request. As a consequence, the number of access points responding to the probe request is also reduced, which results in reduced congestion in the channel(s) used for transmitting the probe responses, [0026] i.e., The reduction in the number of probe responses (i.e., limit the number of scanning messages”) may be achieved even when the transmission power of the probe request is reduced…Comparing with the situation of using the maximum transmission power the total number of probe responses is reduced (i.e., limit the number of scanning messages”) from seven to four, resulting in reduction of the signaling (i.e., limit the number of scanning messages”) caused by the probe responses by 43%).  

(Ong suggests the reduction of the number of scanning messages results in reduced congestion in the channel(s) used for transmitting the probe responses (see Para’s [0022] & [0026])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the active scanning mode performed in Patel in view of Larsson, further in view of Kim, and further in view of Khandelwal to use a power ramp up to scale transmission of the probe request which is performed according to the active scanning mode disclosed in Ong who discloses scaling transmission of the probe request because the motivation lies 

Regarding Claim 2, the combination of Patel in view of Larsson, further in view of Kim, further in view of Khandelwal, and further in view of Ong discloses the apparatus according to claim 1, wherein the plurality of CSPs include: a relative transmission (TX) power reduction, (Patel, see Para’s [0014] i.e., controlling transmit power of the access point & [0034-0037] i.e., The access point 106 employs transmit power control (i.e., “relative transmission power reduction”) to provide a desired area of communication coverage for attracting and/or communicating with access terminals (e.g., the access terminal 102), [0106] & Larsson, see Para’s [0105] i.e., It should be noted that STAs within a BSS may use any transmit power indication in the BEACON to determine required transmit power towards the AP & [0110] i.e., setting Ptx (FRAME) to a maximum allowed level (i.e., “relative transmission power reduction”))

an indication of whether a current frame is transmitted with a maximum or current power, (Patel, see Para [0035] i.e., the access point will regularly transmit beacons at a higher power level (or multiple higher levels) (i.e., “maximum power”) for short periods of time & Larsson, see Para’s [0065], [0068] i.e., TPC sent with a sufficiently high TP, [0095] i.e., conveying transmit power level information Ptx, as an information element, IE, in the IBSS beacon & [0109] i.e., the IE includes the used TP Ptx (FRAME) & [0117] i.e., IE indicating the TP of the corresponding frame)

an indication of whether stations (STAs) are required to scale TX power, (Larsson, see Para’s [0103] i.e., A transmit power information request directed towards a selected STA is issued by the AP, [0105] i.e., It should be noted that STAs within a BSS may use any transmit power indication in the BEACON to determine required transmit power towards the AP & [0110] i.e., a BEACON sending AP selects one or optionally more stations (STAs), and indicates a TP_Request IE in the BEACON. Then in step 1004, the AP sends the BEACON to the selected, addressed station(s). In step 1006 the addressed stations responds to the request by 2) setting Ptx (FRAME) to a maximum allowed level)

and an indication of which tower or sector identification (ID) to which a basic service set (BSS) applies, (Larsson, see Para’s [0089-0090] i.e., BSS, [0095-0097] i.e., IBSS group will include AP ID, [0103] i.e., A transmit power information request is issued by the AP will include indication of the AP of the BSS, [0110], & [0114] i.e., domain information included in IE) 
 
Regarding Claim 3, the combination of Patel in view of Larsson, further in view of Kim, further in view of Khandelwal, and further in view of Ong discloses the apparatus according to claim 1, wherein the processing circuitry is further configured to: determine whether a reception quality satisfies a minimum threshold (Patel, see Para [0014] i.e., receiving messages from at least one access terminal, wherein the messages are indicative of channel quality on the first carrier frequency; and controlling transmit power of the access point based on the received messages & [0040-0042] & [0099]); and transmit, in response to the reception quality not satisfying the minimum threshold (see Para’s [0040-0042], [0054], & [0141]), an indication of a low reception quality to the AP, (Patel, see Para’s [0040-0042] i.e., In some cases, the access point 106 may request the access terminal to measure channel quality on the femto service channel and/or the beacon channel(s) and report this information back using measurement report messages, [0054] i.e., macro cell RSSI determined is weak (i.e., RSSI threshold) & [0141] i.e., determining whether there has been a change in channel quality may indicate a “low reception quality”) 

Regarding Claim 4, the combination of Patel in view of Larsson, further in view of Kim, further in view of Khandelwal, and further in view of Ong discloses the apparatus according to claim 1, wherein the processing circuitry is further configured to: provide a first probe request at a first power transmission level; and  provide a second a probe request at a second power transmission level, the second power transmission level being higher than the first power transmission level, (Patel, see Para [0082] i.e., first path loss value for high power beacons and second path loss value for low power beacons).  

Regarding Claim 5, the combination of Patel in view of Larsson, further in view of Kim, further in view of Khandelwal, and further in view of Ong discloses the apparatus according to claim 1, wherein the processing circuitry is further configured to transmit, to a serving AP, an indication of a received signal power, (Patel, see Para’s [0040-0042] i.e., These measurement report messages may thus report the signal power measured at the access terminal 102..In some cases, the access point 106 may request the access terminal to measure channel quality on the femto service channel and/or the beacon channel(s) and report this information back using measurement report messages, [0054] i.e., macro cell RSSI determined is weak (i.e., RSSI threshold) & [0141] i.e., determining whether there has been a change in channel quality may indicate a “low reception quality”) 
 
Regarding Claim 6, the combination of Patel in view of Larsson, further in view of Kim, further in view of Khandelwal, and further in view of Ong discloses the apparatus according to claim 1, wherein the processing circuitry is further configured to read a relative power reduction field in the CPSs (Larsson, see Para’s [0105] i.e., It should be noted that STAs within a BSS may use any transmit power indication in the BEACON to determine required transmit power towards the AP & [0110] i.e., TP-Request IE in the BEACON) and scale a transmission power according to a relative scaling value, (Larsson, see Para’s [0105] & [0110] i.e., a BEACON sending AP selects one or optionally more stations (STAs), and indicates a TP_Request IE in the BEACON. Then in step 1004, the AP sends the BEACON to the selected, addressed station(s). In step 1006 the addressed stations responds to the request by 2) setting Ptx (FRAME) to a maximum allowed level).   

Regarding Claim 7, the combination of Patel in view of Larsson, further in view of Kim, further in view of Khandelwal, and further in view of Ong discloses a user equipment (Patel, see Fig. 1 i.e., Access Terminal 102), comprising: the apparatus according to Patel, see Fig. 1 i.e., Access Terminal 102 comprises transceiver)
  
Regarding Claim 15, Patel discloses a method, comprising: receiving, by an apparatus (see Fig. 1 i.e., Access Terminal 102), from an access point (see Fig. 1 i.e., Access Point 106), a beacon, (see Para’s [0034-0036] i.e., In this case, it is desirable for the access point 106 to use sufficient transmit power (e.g., for beacon and/or forward link transmissions) so that the access terminal 102 is able to detect the presence of the access point 106 and/or communicate with the access point 106, [0039] i.e., access point transmits on one or more beacon channels & [0082])

the AP (see Fig. 1 i.e., Access Point 106 & Fig. 8 i.e., Access Point 802 & Para [0143]) operating in a reduced coverage mode, (see Para’s [0034-0037] i.e., The access point 106 employs transmit power control (i.e., “reduced coverage mode”) to provide a desired area of communication coverage for attracting and/or communicating with access terminals (e.g., the access terminal 102) & Para [0044] i.e., For example, a femto cell may monitor out-of-cell interference on one or more reverse link frequencies. In the event a nearby active user is detected on a given carrier frequency, the access point 106 switches to the active mobile protection state. Here, the access point 106 may temporarily limit its transmissions, for example, reducing transmit power (i.e., reduced coverage mode) or ceasing transmission on that carrier frequency & [0123]).

see Para’s [0043] i.e., access point 106 updates one or more control parameters (e.g., transmit power limits) & [0045] i.e., transmit power parameters determined or generated & [0082]) 
 wherein the reduced coverage mode of the AP reducing an overlap between a first coverage area of the AP and a second coverage area of another AP, (see Fig. 11 i.e., coverage areas of femto cells and macro cells & Para’s [0034-0036] i.e., the access point 106 employs transmit power control to provide a desired area of communicating coverage for attracting and/or communicating with access terminals & [0150] i.e., single or multiple frequencies of the femto access point may overlap with one or more frequencies used by a macro access point & [0052] i.e., beacon power may be calibrated by measuring the surrounding macro networks forward link (FL) channel quality using the NLM. For example, the femto cell may use the NLM to scan for pilots from the macro access point(s) on each frequency and measure the corresponding pilot energy. Using these received signal measurements and a defined (e.g., assumed) coverage range, the femto cell may adapt its beacon transmit power based on the femto cells location in the macro network (i.e., reduce overlapping coverage) & [0053] i.e., the femto cell may use NLPC to control transmit power on this carrier frequency to mitigate interference the femto cell’s transmission may have on nearby access terminals (e.g., macro access terminals) operating on this frequency).



Larsson discloses an access point controlling transmission power coverage by generating a  beacon (see Fig. 10 i.e., BEACON sending AP & Para [0110]) comprising an indication that the AP is operating in a reduced coverage mode, (see Fig. 12 i.e., management frame body 1204 which includes the frame format 1202 and Description field which includes an indication of transmission power request made by the access point, & Fig. 19 i.e., Transmit Power Information Request & Para’s [0089] i.e., the TPC setting (i.e., reduced coverage mode indication) for the BEACON is distributed as an Information Element, IE, conveyed in the BEACON itself & [0095] i.e., The procedure for IBSS TPC group is based on conveying transmit power level information as an information element, IE, in the regular IBSS Beacon & [0102] i.e., BEACON with TPC information conveyed therein is an indication of reduced coverage mode)

the beacon including an information element (see Fig. 12 i.e., Transmit power information included in the information element 1202 & Para [0113] i.e., IE)

and the information element including a plurality of coverage scaling parameters (CSPs) (see Fig. 12 i.e., Transmit power information included in the information element 1202 & Para [0113] i.e., The management frame body 1204 includes multiple fix fields, and also multiple IE’s. The table 1202 includes transmit power information of the IE, see also Fig. 20 i.e., transmit power information, Ptx and minimum required receive power, Prx min (i.e., CSP parameters) within the information element). 

Transmitting by the apparatus uplink (UL) communication in accordance with the CSPs, (see Fig. 12 & Fig. 20 & Para [0089] i.e., For Tier 1, BEACON TPC, the allowed transmit power level allows domain specific settings. Each station within an (I) BSS uses the allowed domain transmit power when sending a frame (i.e., “uplink”) & [0095-0096], [0101-0103] & [0105] i.e., It should be noted that STAs within a BSS may use any transmit power indication in the BEACON to determine required transmit power towards the AP (i.e., “uplink”) & [0110] i.e., the AP sends the BEACON to the selected, addressed station(s). In step 1006 the addressed station responds to the request by a) setting Ptx (FRAME) (i.e., “uplink”) to a maximum allowed level) 

 transmitting the beacon to one or more stations (see Para [0110] i.e., Then in step 1004, the AP sends the BEACON to the selected addressed station(s)). 

Larsson suggests the TPC (transmission power control) mechanism is used for interference mitigation, such that stations belonging to other groups (BSSs or IBSSs) are not interfered with (see Para [0062]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the reduced coverage mode performed by the access point according to the scaling coverage parameters as disclosed in Patel to transmit the beacon frames transmitted to one or more stations for TPC as disclosed in Larsson who discloses an access point transmitting beacon frames comprising a transmission power control request indication because the motivation lies in Larsson for the access point to use the TPC mechanism for interference mitigation such that stations belonging to other groups of a basic service set are not interfered with.

The combination of Patel in view of Larsson does not disclose the beacon including a capability field and the capability field including an indication that the AP is operating in the reduced coverage mode. However the limitation would be rendered obvious in view of Kim et al. US (2012/0045005).  

Kim discloses generating a beacon including a capability field including an indication that the AP is operating in the reduced coverage mode (see Para [0033] i.e., The receiver may be further configured to receive, from the AP, a beacon frame comprising an information element or a capability element (i.e., capability field) that indicates whether the AP is capable of supporting power saving mode (i.e., reduced coverage mode) for a TXOP duration & [0067-0068]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the beacon frames transmitted from the AP to the wireless stations which indicates or conveys to the wireless stations that the AP is operating in a reduced coverage mode as disclosed in Patel in view of Larsson to use the power saving mode indication in the capability field of the beacon transmitted by the AP as disclosed in Kim for efficiently indicating the reduced coverage mode of the access point to the wireless stations.   

While the combination of Patel in view of Larsson and further in view of Kim discloses the apparatus performing uplink (UL) communication with the access point in accordance with the CSPs (Larsson, see Fig. 12 & Fig. 20 & Para [0089] i.e., For Tier 1, BEACON TPC, the allowed transmit power level allows domain specific settings. Each station within an (I) BSS uses the allowed domain transmit power when sending a frame (i.e., “uplink”) & [0095-0096], [0101-0103] & [0105] i.e., It should be noted that STAs within a BSS may use any transmit power indication in the BEACON to determine required transmit power towards the AP (i.e., “uplink”) & [0110] i.e., the AP sends the BEACON to the selected, addressed station(s). In step 1006 the addressed station responds to the request by a) setting Ptx (FRAME) (i.e., “uplink”) to a maximum allowed level),  the combination of Patel in view of Larsson and further in view of Kim does not disclose the claim features of the apparatus configured to: transmit, in response to the apparatus operating in a passive scanning mode, the uplink (UL) communication; and transmit, in response to the apparatus operating in an active scanning mode, a probe request in accordance with the CSPs. However the claim features would be rendered obvious in view of Khandelwal et al. US (2007/0237121). 

Khandelwal discloses a terminal (i.e., apparatus) configured to: transmit, in response to the apparatus operating in a passive scanning mode, the uplink (UL) communication (see Para [0006] i.e., A terminal may be configured to search for a WLAN whenever the terminal is powered on. This search may be achieved by performing an active scan or a passive scan….For a passive scan, the terminal searches for a beacon transmitted by an access point in a WLAN. A beacon is a known transmission that contains pertinent information for a WLAN, [0022-0023] i.e., wireless communication between terminal and WLAN includes uplink communications after the WLAN search or discovery is performed & [0034] i.e., Upon acquiring the regulatory information, the terminal configures the physical layer for operation in the regulator domain)

and transmit, in response to the apparatus operating in an active scanning mode, a probe request in accordance with the CSPs (see Para’s [0006] i.e., For an active scan, the terminal transmits a probe request and waits for a probe response to detect the presence of a WLAN, [0008] i.e., active scan & [0036] i.e., For the active scan, the terminal may transmit a probe request to an access point on a proper frequency channel and at the proper transmit power level (i.e., transmit power level)).

(Khandelwal suggests the active scan and the passive scan operations are used by the terminal for searching for a WLAN to connect to and perform wireless communications (see Para’s [0006], [0008-0009] & [0034-0036])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink (UL) communication performed by the apparatus with the access point in accordance with the CSPs as disclosed in Patel in view of Larsson and further in view of Kim to be performed in response to the apparatus operating in the passive scanning mode and the active scanning mode as disclosed in the teachings of Khandelwal because the motivation lies in Khandelwal that the active scan and the passive scan operations are used by the terminal for searching for a WLAN to connect to and perform wireless communications. 

The references combined does not disclose the claim feature of in response to the apparatus operating in the active scanning mode by scanning for a known network 

Ong discloses in response to the apparatus operating in the active scanning mode (see Para’s [0002] i.e., active scanning in which the terminal device transmits a scanning request message and receives a response to the scanning request message & [0018] i.e., active scanning & [0045] i.e., The transmission power controller circuitry may then output a transmission power control parameter to the control part 12 for use in transmission of an active scanning message, e.g. the probe request) by scanning for a known network identifier, (see Table 1 i.e., BSSID (i.e., “known network identifier”) & Para’s [0037] i.e., The responding AP(s) may include the neighbor report in response to the detected probe request frame from the scanning STA. The neighbor report ensures that the scanning STA may acquire information of the surrounding APs by transmitting one probe request frame, provided of course that the probe request frame is successfully received & [0038-0039] i.e., BSSID).

using a power ramp up to scale transmission of the probe request, (In light of the applicant’s disclosure in Para [0063], when the STA may use power ramp up, the probe request transmission power may be scaled, see Para [0063] i.e., “In one embodiment, if a STA is scanning for known SSID, the STA may use power ramp up. For example, the probe request transmission power may be scaled”. See Ong Para’s [0021-0022] i.e., The wireless device may thus limit (i.e., scaled”) the transmission power used for transmitting the probe request, [0023] i.e., the wireless device may choose a transmission power that is sufficient to reach that access point, [0024] i.e., determining the transmission power of the probe request & [0026] i.e., The STAs may use choose to use the maximum transmission power or reduced transmission power of the probe request (i.e., “power ramp up to scale transmission of the probe request”) & [0045] i.e., The transmission power controller circuitry may then output a transmission power control parameter (i.e., “scaled”) to the control part 12 for use in transmission of an active scanning message, e.g. the probe request). 

and increasing a minimum probe delay (In light of the applicant’s disclosure in Para [0063], the STA may limit the number of scanning messages and in turn increase the minimum probe delay, see Para [0063] i.e., “When scanning with power ramp-up, the STA may limit the number of scanning messages, for example limiting scanning messages to 3, and in turn increase the minimum probe delay”. See Ong, Para’s [0022] & [0026] discloses limiting the number of scanning messages which will in turn increase the minimum probe delay, (Ong, see Para’s [0022] i.e., reduce the number of access points receiving the probe request. As a consequence, the number of access points responding to the probe request is also reduced, which results in reduced congestion in the channel(s) used for transmitting the probe responses, [0026] i.e., The reduction in the number of probe responses (i.e., limit the number of scanning messages”) may be achieved even when the transmission power of the probe request is reduced…Comparing with the situation of using the maximum transmission power the total number of probe responses is reduced (i.e., limit the number of scanning messages”) from seven to four, resulting in reduction of the signaling (i.e., limit the number of scanning messages”) caused by the probe responses by 43%).  
(Ong suggests the reduction of the number of scanning messages results in reduced congestion in the channel(s) used for transmitting the probe responses (see Para’s [0022] & [0026])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the active scanning mode performed in Patel in view of Larsson, further in view of Kim, and further in view of Khandelwal to use a power ramp up to scale transmission of the probe request which is performed according to the active scanning mode disclosed in Ong who discloses scaling transmission of the probe request because the motivation lies in Ong for reducing the number of scanning messages resulting in reduced congestion in the channel(s) used for transmitting the probe responses. 

Regarding Claim 16, the combination of Patel in view of Larsson, further in view of Kim, further in view of Khandelwal, and further in view of Ong discloses the method according to claim 15, wherein the plurality of CSPs include: a relative transmission (TX) power reduction, (Patel, see Para’s [0014] i.e., controlling transmit power of the access point & [0034-0037] i.e., The access point 106 employs transmit power control (i.e., “relative transmission power reduction”) to provide a desired area of communication coverage for attracting and/or communicating with access terminals (e.g., the access terminal 102), [0106] & Larsson, see Para’s [0105] i.e., It should be noted that STAs within a BSS may use any transmit power indication in the BEACON to determine required transmit power towards the AP & [0110] i.e., setting Ptx (FRAME) to a maximum allowed level (i.e., “relative transmission power reduction”))

an indication of whether a current frame is transmitted with a maximum or current power, (Patel, see Para [0035] i.e., the access point will regularly transmit beacons at a higher power level (or multiple higher levels) (i.e., “maximum power”) for short periods of time & Larsson, see Para’s [0065], [0068] i.e., TPC sent with a sufficiently high TP, [0095] i.e., conveying transmit power level information Ptx, as an information element, IE, in the IBSS beacon & [0109] i.e., the IE includes the used TP Ptx (FRAME) & [0117] i.e., IE indicating the TP of the corresponding frame)

an indication of whether stations (STAs) are required to scale TX power, (Larsson, see Para’s [0103] i.e., A transmit power information request directed towards a selected STA is issued by the AP, [0105] i.e., It should be noted that STAs within a BSS may use any transmit power indication in the BEACON to determine required transmit power towards the AP & [0110] i.e., a BEACON sending AP selects one or optionally more stations (STAs), and indicates a TP_Request IE in the BEACON. Then in step 1004, the AP sends the BEACON to the selected, addressed station(s). In step 1006 the addressed stations responds to the request by 2) setting Ptx (FRAME) to a maximum allowed level)

and an indication of which tower or sector identification (ID) to which a basic service set (BSS) applies, (Larsson, see Para’s [0089-0090] i.e., BSS, [0095-0097] i.e., IBSS group will include AP ID, [0103] i.e., A transmit power information request is issued by the AP will include indication of the AP of the BSS, [0110], & [0114] i.e., domain information included in IE).
.  
Regarding Claim 17, the combination of Patel in view of Larsson, further in view of Kim, further in view of Khandelwal, and further in view of Ong discloses the method according to claim 15, further comprising: determining whether a reception quality satisfies a minimum threshold (Patel, see Para [0014] i.e., receiving messages from at least one access terminal, wherein the messages are indicative of channel quality on the first carrier frequency; and controlling transmit power of the access point based on the received messages & [0040-0042] & [0099]); and transmit, in response to the reception quality not satisfying the minimum threshold (Patel, see Para’s [0040-0042], [0054], & [0141]), an indication of a low reception quality to the AP, (Patel, see Para’s [0040-0042] i.e., In some cases, the access point 106 may request the access terminal to measure channel quality on the femto service channel and/or the beacon channel(s) and report this information back using measurement report messages, [0054] i.e., macro cell RSSI determined is weak (i.e., RSSI threshold) & [0141] i.e., determining whether there has been a change in channel quality may indicate a “low reception quality”) 
. 
Patel, see Para [0082] i.e., first path loss value for high power beacons and second path loss value for low power beacons).  

Regarding Claim 19, the combination Patel in view of Larsson, further in view of Kim, further in view of Khandelwal, and further in view of Ong discloses the method according to claim 15, further comprising: transmitting, to a serving AP, an indication of a received signal power, (Patel, see Para’s [0040-0042] i.e., These measurement report messages may thus report the signal power measured at the access terminal 102..In some cases, the access point 106 may request the access terminal to measure channel quality on the femto service channel and/or the beacon channel(s) and report this information back using measurement report messages, [0054] i.e., macro cell RSSI determined is weak (i.e., RSSI threshold) & [0141] i.e., determining whether there has been a change in channel quality may indicate a “low reception quality”) 
  
Regarding Claim 20, the combination of Patel in view of Larsson, further in view of Kim, further in view of Khandelwal, and further in view of Ong discloses the method according to claim 15, further comprising: reading relative power reduction field in the CPSs Larsson, see Para’s [0105] i.e., It should be noted that STAs within a BSS may use any transmit power indication in the BEACON to determine required transmit power towards the AP & [0110] i.e., TP-Request IE in the BEACON); and scaling a transmission power according to a relative scaling value, (Larsson, see Para’s [0105] & [0110] i.e., a BEACON sending AP selects one or optionally more stations (STAs), and indicates a TP_Request IE in the BEACON. Then in step 1004, the AP sends the BEACON to the selected, addressed station(s). In step 1006 the addressed stations responds to the request by 2) setting Ptx (FRAME) to a maximum allowed level).   
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.